MAYFIELD, J.
The bill in this case was filed primarily to set aside a deed of conveyance to a tract of land of 25 acres, and personal property to the amount of several hundred dollars, and incidentally to sell the lands for partition and distribution.
The property involved belonged originally to an old negro man named Temp Harris. He died January 26, *3351906, leaving a widow, Ann Harris, tbe complainant, and two or more children, two of whom lived with him upon the land (which was located in Limestone county, near Athens) at the time of his death. His wife had not lived with him for about 10 years prior to his death, but lived in Morgan county, at Decatur. All the property owned by Temp at the time of his death was less than that exempt, and, he dying intestate, it therefore vested in his wife alone, if all his children were of full age; but, if they were not, then in his wife and minor children jointly.
The evidence is in dispute as to whether or not two of these children were of full age.
The respondent desired to purchase the property soon after Temp’s death, and' inquired of one W. H. Turrentine, an attorney at law, as to the chance of purchasing it. Turrentine replied that he thought he could buy it. On the request of Yarbrough, Turrentine Avent with him to Decatur to purchase from the widow, and agreed Avith her to purchase all her interest in her husband’s estate, at the price of $25. For some cause unexplained, though it is attempted to be explained, she accompanied or came on the same train with them from Decatur to Athens, and the deed was executed Avithin a feAV minutes after their arrivel at Athens; Turrentine writing the deed, and Yarbrough going to get a mortgage Avhich one Lerman held upon the property, Avhich mortgage, on its face, was to secure $500 — as alleged, in order to get the description of the property. The exact amount that was actually due on this mortgage is not shoAvn. Probably it was about $250, though this is not at all certain.
The deed was an absolute conveyance of the property Avith full warranties and covenants of seisin and good right to convey and against incumbrances; and it is. *336shown that the widow had other property. Whether Turrentine represented the grantor, or the grantee, or both, as attorney in the matter, it does not clearly appear. In exactly what capacity he acted, or what he received, or was to receive, for his services, and to whom he looked for his compensation, is not certain.
A petition had been filed in the probate court of Limestone county to set aside this property to the widow, and it was so set aside to her. Turrentine acted as attorney in this matter, drawing all the papers, and even signing the name of the widow to the papers. The widow says she knew Mr. Turrentine was looking after it for her, but did not know what he had done. Friends, neighbors, and relatives of Yarbrough assisted Turrentine in having this property set aside to the widow. It is not certain, from all the evidence, whether Turrentine was representing Yarbrough or the widow in this matter. He claims to have represented the widow alone. The papers in these proceedings are in bad form, and the dates and other matters much confused. The petition and proceedings are so confused that it is made to appear from the face of the papers that the petition was filed in court before Temp died. The appointment of the commissioners, their report, the confirmation of the report, and all things else connected with it, are “Confusion worse confounded.”
The property conveyed is estimated to be worth from $500 to $1,900. It was probably worth about $1,000 or $1,200, lands and personalty.
The children of Temp had a crop growing on the land when it was sold to Yarbrough by the widow. The proceeds of this crop were applied to the payment of the mortgage debt, and Yarbrough paid the balance, if any.
*337The recited consideration of the deed was “$250.00 cash in hand paid”; but the true consideration paid to Ann was $25, and the balance of the mortgage debt, if any. Turrentine and Yarbrough both claim they did not know the exact amount due on the mortgage debt at the time of the sale, but thought it about $200 or $250. The widow is shown not to have known the amount or. the value of the property or the extent of her interest in it.
If her attorney knew, he did not advise or instruct her in the matter; but, while professing to represent her, he allowed her to sell, and warrant the title to property worth at least $500, and probably $1,900, for $25.
The chancellor, on the final hearing on the bill, answer, and proof, granted the relief prayed, decreeing that the deed was fraudulent in law, and annulling it; and decreeing that two of the children were under 21 years of age at Temp’s death, and that, therefore, they and the widow each acquired a one-third undivided interest in the property; and directing that it be sold for partition and division among them, and that reference be had, to ascertain the value of the property converted by the grantee, Yarbrough, and that he be charged with and held for the value thereof as-so ascertained; and allowing an attorney’s fee for services in the matter, dependent upon the amount received from the sale of the property, to ascertain the value of which the reference was ordered, and that such and other matters of reference be reported back to the next term of the court.
The respondent was an intelligent business man, of affairs. He knew the property purchased, knew its value, knew its owner, and knew she was old and ignorant not only of the quantity, quality, value, and extent of her own interest and ownership therein, but of every-*338tiling pertaining to the business. He desired to purchase the property, and for fear she would not sell to him he sought her attorney, and advised with him relative thereto; carried her own attorney to Decatur, to see her, knowing she would rely upon what her attorney advised her. True, he and her attorney say that the latter did not advise her thereto; but they admit that the attorney lent her the money wherewith to pay her expenses back to Athens, with them; and the attorney drafted the deed, which she signed before him, and which he attested, by which she conveyed $1,000 worth of property to the respondent for $25, and this deed recited a consideration of $250 to her in hand paid, which recital was shown to be false.
It is inconceivable that this transaction could be fair and free from undue influence. The parties to it were not by any means dealing on equal terms; on one side were two intelligent persons, and on the other was a poor old ignorant woman. If they had told her that it was best for her to accept $1 for the property, it conclusively appears from the evidence she would have done so.
Under the state of facts in this case, the burden of proof was upon the purchaser to show that the transaction was fair-, just, and righteous. But, no matter upon whom rested the burden of proof, the transaction cannot stand. There is not a single fact to show that it was fair or just; but, to the contrary, every circumstance shows it to have been unfair and oppressive — oppressive of the ignorant, weak, and confiding, by the intelligent, strong, and dominating.—Kidd v. Williams, 132 Ala. 140, 31 South. 158, 56 L. R. A. 879; Kyle v. Perdue, 95 Ala. 579, 10 South. 103; Shipman v. Furniss, 69 Ala. 556, 44 Am. Rep. 528; Bancroft v. Otis, 91 Ala. *339279, 8 South. 286, 24 Am. St. Rep. 904; Cannon v. Gilmer, 135 Ala. 305, 33 South. 659.
There is uo doubt that the decree of the chancellor is correct and righteous, and it is by this court in all things affirmed.
Affirmed.
Dowdell, C. J., and Anderson and Sayre, JJ., concur.